FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30245

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00027-DWM

 v.
                                                 MEMORANDUM*
ANGELLA LEANN PARKER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Angella Leann Parker appeals pro se from the district court’s order denying

her motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether a district court

has authority to modify a sentence under section 3582(c)(2), see United States v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Parker argues that she is eligible for a sentence reduction under Amendment

782 to the Sentencing Guidelines. The district court properly concluded that

Parker is ineligible for a sentence reduction because her sentence is already below

the amended Guidelines range, and the government did not file a motion for

substantial assistance. See U.S.S.G. § 1B1.10(b)(2) (unless the government filed a

motion for substantial assistance, the district court shall not reduce a defendant’s

term of imprisonment under § 3582(c)(2) to a term below the amended Guidelines

range); United States v. Davis, 739 F.3d 1222, 1224 (9th Cir. 2014).

      All pending motions are denied as moot.

      AFFIRMED.




                                           2                                    14-30245